Citation Nr: 1523896	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  05-33 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151, claimed as a result of negligent treatment for metastatic bladder cancer at a Department of Veterans Affairs (VA) medical facility. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran has unverified service from March 26, 1942 to January 29, 1957 and verified active service from January 30, 1958 to September 30, 1962.  The Veteran died in March 1986.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the VA Regional Office (RO) in San Juan, Puerto Rico, that denied the appellant's claims of entitlement to special monthly pension based on the need for aid and attendance of another person or housebound status and entitlement to DIC pursuant to 38 U.S.C.A. § 1151. 

The Appellant testified at a local hearing there in December 2005.  The appellant requested an additional hearing before a local Decision Review Officer (DRO) at the RO at the time of her July 2006 Substantive Appeal.  A subsequent July 2011 Substantive Appeal does not indicate any desire for a hearing.  In the April 2015 Written Brief Presentation, the representative asked that the Board render a decision.  Thus the Board finds that this other hearing request withdrawn.

The Board notes that at the time of her July 2006 Substantive Appeal, the appellant perfected a claim of entitlement to service connection for the cause of the Veteran's death, previously denied by a September 2005 RO rating decision.  However, prior to the initial transfer and certification of the appellant's case to the Board, she properly withdrew her claim of entitlement to service connection for the cause of the Veteran's death by an April 2008 statement.  Thus, such issue is not before the Board. 

By rating decision dated in August 2006, the RO granted the appellant's claim of entitlement to special monthly pension based on housebound status.  In a November 2009 decision, the Board denied special monthly pension based on the need for aid and attendance of another person and remanded the claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1151 for further development. 

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.  The appellant's representative submitted additional evidence without waiver of the RO's initial review of this evidence.  The additional evidence consisted of lay statements and links to internet articles regarding chemotherapy.  The Board finds that this evidence is duplicative since the evidence of record already establishes that chemotherapy can be beneficial for bladder cancer.  Therefore, the Board finds that the solicitation of a waiver and/or remand for initial consideration of this evidence by the agency of original jurisdiction (AOJ) is not required. 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran died in March 1986; a death certificate lists metastatic bladder cancer as the cause of death.

2.  The Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment; nor was it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361(2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the claim being decided herein.  

VA notified the appellant in July 2004 of the information and evidence needed to substantiate and complete a claim for compensation under 38 U.S.C.A. § 1151, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  In the July 2004 letter, the RO notified the appellant that she needed to submit evidence that shows that the VA hospitalization or treatment in question not only resulted in death, but that the proximate cause of such death was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the death was an event that was not reasonably foreseeable.  She was also asked to provide any other pertinent documents, or to authorize the RO to obtain them, and was notified what the evidence must show, in clearly identified enumerated elements, to substantiate her claim.  Specifically, these included the medical records documenting the Veteran's medical care immediately prior to his death.  This letter is not defective in its timing in that it was furnished prior to the initial adjudication of the claim and its content also fully satisfies the notice elements for this specific claim.  Furthermore, discussion of how an effective date is assigned for an award of VA compensation was presented in an April 2008 letter and the claim was readjudicated in a May 2011 supplemental statement of the case.  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.

The RO has obtained the Veteran's service treatment records, VA records, and private treatment records.  The Appellant has furnished a copy of the Veteran's death certificate.  The Appellant has not identified any additionally available evidence for consideration in her appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a VA opinion was provided in conjunction with the appellant's claim in December 2009.  When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinion to the extent relied on is adequate as the opinion is predicated on a review of the Veteran's history and the opinions expressed is by a medical expert, who has applied analysis to the significant facts of the case in order to reach the conclusions reached the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.).  The December 2009 opinion was detailed and provided a complex medical rationale in support of its conclusions.  As such, the duty to assist has been satisfied and as discussed further below, an independent medical opinion is not warranted.

In light of above, the Board concludes that the prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143. 

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151

The appellant contends that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Specifically, she asserts that the Veteran's death was the direct result of negligent treatment received at VA facilities in San Juan, Puerto Rico, prior to his death in 1986.  The appellant contends that she heard the Veteran's doctor report that the Veteran needed chemotherapy and/or the Veteran should have been given chemotherapy at the time of his bladder surgery and/or prior to his death. 

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014).

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).  

In determining whether additional disability exists, the Board will compare a veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based with his physical condition subsequent thereto.  With regard to medical or surgical treatment, a veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1),(2) (2014).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).

According to an August 2004 statement, the appellant indicated that the Veteran was gravely sick in 1986 and his attending physician asked that he be given chemotherapy urgently.  She further stated that the medical personnel did not comply with the order for chemotherapy that day or the following day.  She claims that the Veteran died the next day because of the negligence and/or omission and noncompliance.  

Before the matters of negligence, informed consent, or foreseeability are discussed in this case, the Board must first determine whether the evidence shows that the Veteran's death was proximately caused by VA treatment.  As noted above, in order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  If the Veteran's death was not proximately caused by VA treatment, the appellant's § 1151 claim for DIC benefits must fail.

VA treatment records reflect that in 1985 the Veteran was diagnosed with bladder cancer and underwent resection of the bladder.  Records further reflect that in March 1986, the Veteran was admitted to the VA Medical Center after complaining of abdominal pain.  He was later noted to have bladder cancer with liver metastasis.  According to the December 2009 VA examiner, the 1986 admitting physician's assessment included that "it is well known that chemotherapy improves symptoms in 25 to 35 percent of patients.  However, the response is usually short lived."  After consult with a urologist, it was noted that only supportive measures should be taken as the Veteran was terminally ill and would not benefit from chemotherapies.

The December 2009 VA physician opined that the Veteran's death was not caused by hospital care, medical or surgical treatment, or examination furnished by a VA employee on in a VA facility, and the proximate cause of the Veteran's death was not due to carelessness negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing such care, treatment or examination, or an event not reasonably foreseeable.  She further stated that it is her opinion that the Veteran's death was caused by the natural progression of his critical medical condition of advanced metastatic bladder cancer with liver involvement and liver failure.  

The December 2009 VA physician thoroughly reviewed the evidence of record and discussed the Veteran's certificate of death, appellant's contentions, the VA treatment records preceding the Veteran's death.  The VA examiner based her medical opinion on review of the record.  The summary provided by the VA examiner of the relevant treatment records is consistent with the record.  The VA examiner also provided sound rationale in support of the conclusion.  There is no competent medical opinion to the contrary of record.  For these reasons, the examiner's opinion is afforded great probative value.

Although the appellant and her representative contend that VA failed to provide chemotherapy which caused the Veteran's death, the Board affords the opinion provided by the December 2009 VA reviewing physician more probative value.  The VA medical reviewer, unlike the appellant and her representative, have medical training and expertise and is able to render a competent opinion with respect to the medical question of whether the Veteran has additional disability or death caused by VA negligence or fault or an event not reasonably foreseeable.  The appellant, as a layperson without relevant medical qualifications, is not competent to render such a medical opinion and, therefore, her opinion is afforded significantly less probative value. 

Acknowledgement is given to the appellant's assertions, and numerous statements, that the Veteran was ordered to receive and would have benefitted from chemotherapy.  The appellant is competent to describe report what was told to her by a physician, however, the evidence of record contradicts her assertions. 

For reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care.  The Board bases its conclusion on a review of the Veteran's entire medical record, to include the December 2009 VA opinion.  In the absence of death resulting from VA medical care, no VA compensation may be paid.  See 38 U.S.C.A. § 1151.  

In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  That is, in the absence of current disabilities or death which are demonstrated to be the result of VA medical care, the question of fault with regard to such medical care is not required to be addressed.  Similarly, in the absence of death due to VA medical treatment, the matters of (un)foreseeability, or whether the appellant provided informed consent for this treatment also need not be discussed. See 38 U.S.C.A. § 1151.

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied. 38 U.S.C.A § 5107(b).


ORDER

Dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 for cause of death due to medical treatment by the Department of Veterans Affairs is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


